Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Flint et al (US 2007/0026920 A1) generally discloses a poker game with a card substitution feature.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
setting a license fee for a game fill for enabling play of the at least one electronic game on the electronic terminal wherein the license fee of the game fill is based upon an amount of revenue generated by play of the at least one electronic game on the electronic game terminal; generating a passcode for activating play of the at least one electronic game on the electronic game terminal; communicating the passcode from an electronic game service provider computer to the game operator for input into the electronic game terminal to activate the at least one electronic game on the electronic game terminal; and generating a statistics display accessible by the game operator and displaying statistics for the plays of the at least one electronic game, including a game play statistics display showing game plays at each play level, a play rate fill statistics display showing plays remaining for a current game fill, or a prize statistics display showing status of prizes won during play of the at least one electronic game

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (469)295-9129.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715